that was improperly excluded by the district court, and we thus conclude
                that the district court did not abuse its discretion in this regard.
                            Appellant argues that the district court abused its discretion
                for the "high cost of personal damages incurred and attorney fees in favor
                of the respondent from the appellant." Appellant also argues that the
                district court erred in awarding attorney fees and costs when Patrick
                Bourn was found at fault by the police, showing bias by awarding fees to
                respondents and disregarding NRCP 54(d)(2) after respondents untimely
                sought fees. We review the district court's decision to award attorney fees
                or costs for an abuse of discretion.       Las Vegas Metro, Police Dep't v.
                Blackjack Bonding, Inc., 131 Nev., Adv. Op. 10, 343 P.3d 608, 614 (2015).
                Appellant's damages and expenses incurred do not constitute a basis for
                relief, and appellant has not shown that the district court relied upon a
                clearly erroneous factual determination or disregarded controlling law.
                See id.   Respondents were the prevailing parties and were entitled to
                recover attorney fees and costs under NSTR 27(b). The record shows the
                district court awarded respondents attorney fees and costs under NSTR
                27(b) promptly after the jury verdict, and appellant has not shown that •
                the district court abused its discretion. See NRCP 54(d).
                            Appellant argues that the district court erred in conducting a
                "highly irregular procedural series of hearings" that did not constitute
                legal proceedings because they failed to consider controlling law and
                public policy. "District courts have wide discretion to control the conduct
                of proceedings pending before them."       Div. of Child & Family Servs. v.
                Eighth Judicial Dist. Court, 120 Nev. 445, 453, 92 P.3d 1239, 1244 (2004).
                As appellant has not identified controlling authority or public policy that
                was not considered and the authority cited is distinguishable, we conclude
                that the district court did not abuse its discretion.
SUPREME COURT
         OF
      NEVADA
                                                       2
(0) I 947A
                              Appellant argues that the district court showed bias by
                  accepting conclusory allegations that were not based on verifiable facts.
                  Appellant has failed to specifically allege or demonstrate of any improper
                  motive or instances of actual bias, and, accordingly, we conclude that this
                  basis lacks merit. See Sonner v. State, 112 Nev. 1328, 1335, 930 P.2d 707,
                  712 (1996), modified on rehearing on, other grounds, 114 Nev. 321, 955
                  P.2d 673 (1998).
                              Appellant argues that she was entitled to recover damages for
                  lost wages and medical expenses even if she had been partially
                  reimbursed. As appellant failed to establish respondents' liability before
                  the district court or here, determining damages is not necessary. Thus, we
                  conclude this argument lacks merit.
                              Appellant argues against the credibility of respondents' expert
                  but fails to identify error related to that testimony, and we thereby
                  conclude that the district court did not abuse its discretion.   See Hallmark
                  v. Eldridge, 124 Nev. 492, 498, 189 P.3d 646, 650 (2008). Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.




                                                              Pickering


                  cc: Hon. Rob Bare, District Judge
                       Dorothy J. Kyle, Short Trial Judge
                       Mayerling Sequeira
                       Law Offices of Katherine M. Barker
                       Eighth District Court Clerk
SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 19474    ea